Citation Nr: 1410795	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-40 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to a compensable evaluation for tyloma of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1970 to May 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen the Veteran's claim of entitlement for bilateral pes planus and continued a non-compensable evaluation for tyloma of the left foot.  

In May 2011, the Veteran submitted additional evidence which has not been reviewed by the agency of original jurisdiction.  However, as the Board is taking favorable action as to whether new and material evidence has been received and remanding the remaining issues, it is not prejudicial to the Veteran for the Board to proceed at this juncture.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, the Board has also reviewed the documents in the electronic claims file.

The issues of service connection for bilateral pes planus and a compensable evaluation for tyloma of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied service connection for bilateral pes planus because there was no competent evidence linking the condition to service.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  Evidence received since the September 2002 Board decision includes a January 2010 VA examination report stating that the Veteran's skin lesions in service were unrelated to his current pes planus and an October 2009 report and April 2011 letter from the Veteran's podiatrist indicating that the Veteran's current pes planus was related to service, i.e. his callouses in service.  

3.  The new evidence raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.   


CONCLUSIONS OF LAW

1.  The September 2002 Board decision that denied service connection for bilateral pes planus is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The January 2010 VA examination report, and the October 2009 report and April 2011 letter from the Veteran's podiatrist were not previously of record.  Presuming its credibility for the limited purpose of establishing whether new and material evidence has been received, the January 2010 VA examination report raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus, the private evidence is sufficient to reopen the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible).  Accordingly, the claim is reopened. 



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a bilateral pes planus is granted.


REMAND

As noted above, there are two main opinions addressing the etiology of the Veteran's bilateral pes planus.  In opining that the Veteran's skin lesions were not related to his pes planus, the January 2010 VA examiner did not address the private clinician's findings that current pes planus were related to in-service calluses.  Additionally, the private clinician failed to provide any support for his bare conclusion.  On remand, the Veteran should be afforded another examination to determine the etiology of his current pes planus, to specifically address the private clinician's opinion.  

As to the increased rating claim for tyloma of the left foot, the Veteran was most recently provided an examination in January 2010.  At that time, the Veteran did not have any evidence of tyloma and he denied any pain.  However, in its February 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran's tyloma was more disabling than contemplated by the current non-compensable evaluation, had increased in severity, and resulted in pain.  As the Veteran was last evaluated over four years ago and he asserts that his condition has worsened, a contemporary evaluation is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current bilateral pes planus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current pes planus had its onset in service, or is otherwise related to the Veteran's military service, to include calluses therein. 

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

2.  Schedule the Veteran for an examination with a podiatrist to evaluate the current severity of his tyloma of the left foot.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating foot disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must specifically characterize the Veteran's disability as moderate, moderately severe, or severe.  

The supporting rationale for all opinions expressed must be provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


